DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/07/2021. These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Snyder (Reg. No. 58,347) on 02/11/2021.
The application has been amended as follows: 
	Please cancel claims 20-25.
	Please amend claims 1, 9, 12-15, 17, 19, and 26-27 as below:
	1. (Currently Amended) An electronic device comprising:
a body having a first side, and an opposite second side, a third side, and an opposite fourth side, a top side, and an opposite bottom side;
a coil extending from adjacent the first side of the body to adjacent the second side of the body and having a serpentine shape, a first end and a second end, the coil comprising:
	a first coil portion curved toward the third side of the body,
	a second coil portion crossing a central portion of the body, 

a first lead extending from the first end of the coil; and
a second lead extending from the second end of the coil; 
wherein the body surrounds the entirety of the coil; and
wherein a portion of the first lead has a first height extending between the top side and bottom side of the body adjacent the first end of the coil extending between the top side and bottom side of the body adjacent the second end of the coil extending between the top side and bottom side of the body and positioned between the first height, and the second height that is greater than the first height and greater than the second height.
9. (Currently Amended) The electronic device of claim 1, wherein at least a portion of the first a plane.
12. (Withdrawn- Currently Amended) A method for making an electronic device 
forming a serpentine coil having a first lead extending from a first end of the coil, and a second lead extending from a second end of the coil 
forming a body surrounding the entirety of the coil, the body having a first side and an opposite second side, a third side and an opposite fourth side, a top side and an opposite bottom side;
wherein the coil comprises: 
	a first portion curved toward the third side of the body 
a second coil portion crossing a central portion of the body, and
	a third portion curved toward the fourth side of the body, the second coil portion extending between the first coil portion and the third coil portion 
	
	

and

wherein a portion of the first lead has a first height extending between the top side and bottom side of the body adjacent the first end of the coil, a portion of the second lead has a second height extending between the top side and bottom side of the body adjacent the second end of the coil, and the coil has a third height extending between the top side and bottom side of the body and positioned between the first height and the second height that is greater than the first height and greater than the second height.
13. (Withdrawn- Currently Amended) The method of claim 12, wherein the third height is formed without winding the coil 
wherein at least a portion of the first end of the coil and at least a portion of the second end of the coil are arranged along a plane 
15. (Withdrawn- Currently Amended) The method of claim 12, wherein no portion of the coil winds over another portion of the coil 
17. (Withdrawn- Currently Amended) The method of claim 12, wherein portions of the first lead and second lead extend from the body and are bent around the body to form surface mount portions on a surface of the body 
19. (Withdrawn- Currently Amended) The method of claim 12, wherein at least a portion of the coil is arranged along a plane.
26. 	(Currently Amended) The method of claim 12, wherein the coil shape is configured to optimize the path length of the coil to fit the space available within the body of the electronic device while minimizing resistance and optimizing inductance.
27. 	(Currently Amended) The method of claim 12, wherein the second portion extends diagonally across the body.

Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, and 26-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an electronic device comprising: a coil extending from adjacent the first side of the body to adjacent the second side of the body and having a serpentine shape, a first end and a second end, the coil comprising: a first coil portion curved toward the third side of the body, a second coil portion crossing a central portion of the body, a third coil portion curved toward the fourth side of the body, the second coil portion extending between the first coil portion and the third coil portion; wherein the body surrounds the entirety of the coil; and wherein a portion of the first lead has a first height extending between the top side and bottom side of the body adjacent the first end of the coil, a portion of the second lead has a second height extending between the top side and bottom side of the body adjacent the second end of the coil, and the coil has a third height extending between the top side and bottom side of the body and positioned between the first height, and the second height that is greater than the first height and greater than the second height.
Claim 12 recites a method for making an electronic device, comprising: forming a serpentine coil; forming a body surrounding the entirety of the coil, wherein the coil comprises: a first portion curved toward the third side of the body, a second coil portion crossing a central 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837